DETAILED ACTION
Claim Status
	Applicant’s amendment filed May 4, 2022 has been entered. Claims 12, 15-17 and 19 have been cancelled. Claims 21-35 have been newly added. Claims 1-11, 13-14, 18 and 20-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections – withdrawn
Objection to claim 30 is withdrawn in view of Applicant’s amendment to recite, “Gd from Tb”.

Claim Rejections - 35 USC § 102 - withdrawn
Rejection of claims 1-3, 6, 8, 9, 11, 13-14, 21-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2017, Environ. Sci. Tech.) is withdrawn in view of Applicant’s amendment to recite, “the REE containing material includes a plurality of different REEs and the individual REE is separated from the plurality of different REEs” in claim 1 and “the REE containing material includes a plurality of different REEs and the group of REEs is separated from the plurality of different REEs”. Park et al. does not teach separating individual or groups of REEs from a plurality of different REEs.

Rejection of claims 1-14, 18, and 21-35, under 35 U.S.C. 102(a)(2) as being anticipated by Jiao et al. 2018 (US 2018/0195147 A1) is withdrawn in view of Applicant’s arguments indicating that Jiao et al. fall under the 102(b)(1) and 102(b)(2) exception and therefore it does not qualify as prior art.

Claim Rejections - 35 USC § 103 – withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017, Environ. Sci. Tech.) in view of Shirazi et al. (WO 2017/136561 A1) is withdrawn in view of Applicant’s amendment to claim 18. As indicated above, Park et al. does not teach a bead that separates an individual REE from material containing a plurality of REEs.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6, 8, 9, 11, 13-14, 21-25, 27-32 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,196,708. Although the claims at issue are not identical, they are not patentably distinct from each other because, in view of U.S. Patent No. 10,196,708 and Park et al. (2017, Environ. Sci. Tech.) the claims of the present application would have been obvious to a person of skill in the art prior to the effective filing date of the present application. This rejection is maintained.
Regarding claims 1, 2, 3, 6, 8, 9, 11, 13-14, 21-25, 27-32 and 34-35, claim 14 of the ‘708 patent teaches a method for extracting REE by using microbes genetically engineered to express 2-6 copies of dLBTs to contact material containing REE, bind the REE from the material, and then the microbes are removed and the REE separated from the complex and the microbes reused. 
The ‘708 patent does not explicitly teach the tuning or use of one or more tunable solutions to remove the REE from the microbe-REE complex. Nor does the ‘708 patent teach the specific limitations of claims 11, 13, and 14. 
Regarding claims 1-3, 8, 9, 21-25, 27-32 and 34-35, Park teaches microbes genetically engineered to express dLBTs being used to extract REEs and uses a solution “tuned” to do so. The REEs are unbound from the cells by washing with citrate (Park, pg 13,472, “For desorption, the cells were washed once with an equal volume of 10 mM MES pH 6 then eluted with 1.5 mL of 5 mM citrate pH 6.”). As far as what constitutes a tunable solution, the specification of the present application states that, “In some embodiments, the tunable solution comprises … a buffer” (specification, paragraph [0097]) and further stating that “examples of buffer solutions include phosphate, 2-ethanesulfonic acid (MES),…citrate,…” (Specification, paragraph [0101]). Citrate is also an organic acid, which is one possible tunable solution according to the applicant’s specification (paragraph [0100], “In some embodiments, the tunable solution comprises organic acids which include any acidic compound derived from an organic compound.”) The concentrations of the buffer in Park was the concentration they “tuned” to achieve the desired results.
Regarding claim 6, Park teaches the incubation of step (a) in a tunable solution at room temperature (which is typically about 23o C (see “for 30 mint at RT”, Park, right column, first paragraph, pg 13472).
Regarding claim 11, Parke teaches the use of citrate as a tunable solution, which is an organic acid.
Regarding claim 13, the specification of the present application does not explicitly define the terms high and low grade, only stating that in some embodiments “the REE-containing material is a low grade material wherein the REEs are present in less than about 2 wt% of the total weight of the low grade material. In other embodiments, the REE-containing material is a high grade material, wherein the REE are present in greater than about 2 wt% of the total weight of the high grade material.” (Specification, paragraph [0122]). As there is not a clear limiting definition of “low grade” or “high grade” in the spec. and because Park was able to separate REE from “Round Top Mountain leachate” (Park, last paragraph, pg 13,472), the starting material used by Park could be considered “low grade”.
Regarding claim 14, Park (Fig. 3, pg 13,475) shows the concentrations and fractions by mass of various REEs desorbed from the cell surface. Claim 14 of the present application states that “at least one REE is separated relative to any other REE” by a range of “at least about 10% … or at least about 100%.” As shown in Park, Fig. 3(c), multiple REEs show several fold difference in the mass of REE purified from the original leachates, which matches this limitation in claim 14.
It would have been obvious to a person of skill in the art, prior to the effective filing date of the present application to combine the teachings of the ‘708 patent with the teachings of Park in order to improve the efficiency and yield of REEs from the microbes.

Claims 18, and 20 are not patentably distinct from claims 1-16 of U.S. Patent No. 10,196,708 because in view of Park et al. and further in view of Shirazi et al. (WO 2017/136561 A1), the claims of the present application would have been obvious to a person of skill in the art prior to the effective filing date prior to the effective filing date of the present application.
Regarding claims 18, and 20, claims 1-16 of the ‘708 patent teach the use of a bead with bound or embedded genetically modified microbes expressing dLBTs attached in addition to the limitations mentioned above for claim 14.
Claim 13 of the ‘708 patent does not explicitly teach the preparation of a bead with via emulsification with microbes on the surface or embedded within the bead. The ‘708 patent does not teach the adsorption, density, or proportional limitations described in claims 16-19 of the present application.
Park 2017 teaches the preparation and use of microbes expressing dLBTs to purify REEs from a mix or solution (abstract). Park 2017 teaches the culture of these microbes at a density of about 1x10^8 cells/mL (pg 13,472, last paragraph, right column) and an adsorption capacity of about 3-30mg REE per gram bacteria (Park, Figure 2, pg 13,474).
Park 2017 does not teach the use of a bead or the placement of the microbes expressing dLBTs on a bead.
Shirazi teaches the use of microorganisms encapsulated within beads for the use of purifying ammonia in wastewater treatment. The microbes (which can be genetically modified, Shirazi, paragraph 00120) are embedded in a matrix (in one embodiment a bead, Shirazi, paragraph [0091]) made with a desired polymer (which can be an emulsion, see Shirazi, paragraph [00107], “The mixed media may comprise miscible or immiscible liquid phases.”) and the microorganisms are entrapped within the matrix as the polymer polymerizes around the cells (Shirazi, paragraphs [0029, 00110-00111]). Regarding claim 19, which recites the limitation of “least about 20 vol% or more of the total volume of the bead”, Shirazi teaches in Example 1 a “Volume parts Microorganism culture per 100 parts of Precursor Solution” of 28 as well as “Volume parts Polymer Solution per 100 parts Precursor Solution” of 72 (Shirazi, Table 1, Row 1, page 41).
It would have been obvious to a person of skill in the art, prior to the effective filing date, to combine the microbes expressing lanthanide binding tags taught by the ‘708 patent and Park as discussed above with the encapsulation and immobilization of microbes taught by Shirazi because doing so provides numerous advantages over free culture of the microbes, including the ability to quickly respond to changes in the concentration of the target substrate, enhanced ability to scale up or down to adjust to different bioreactors, the creation of stable, non-replicating populations of microbes with sustained activity level over time, etc. (see Shirazi, paragraph [0088] for a summary of the benefits Shirazi discusses, and paragraphs [0080-0089] for in depth discussion).
Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant requests that the rejection be held in abeyance. However, such argument is not a proper reply to the outstanding rejection. Therefore, the rejection is maintained.

Allowable Subject Matter
Claims 4-5, 7, 10, 26 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636